17-2179
     Torres Gonzalez v. Barr
                                                                                   BIA
                                                                            Montante, IJ
                                                                           A089 010 002


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            ROSEMARY S. POOLER,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   CIRILA TORRES GONZALEZ,
15
16                              Petitioner,
17
18                      v.                                       17-2179
19                                                               NAC
20
21   WILLIAM P. BARR,
22   UNITED STATES ATTORNEY GENERAL,
23
24                 Respondent.
25   _____________________________________
26
27   FOR PETITIONER:                          Stephen K. Tills, Esq., Orchard
28                                            Park, NY.
1    FOR RESPONDENT:                Chad A. Readler, Acting Assistant
2                                   Attorney   General;    Julie   M.
3                                   Iversen,     Senior    Litigation
4                                   Counsel; Jeffrey R. Meyer, Office
5                                   of Immigration Litigation, United
6                                   States Department of Justice,
7                                   Washington, DC.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DISMISSED IN PART AND DENIED IN PART.

13       Petitioner Cirila Torres Gonzalez, a native and citizen

14   of Mexico, seeks review of a June 15, 2017 decision of the

15   BIA affirming a June 13, 2013 decision of an Immigration Judge

16   (“IJ”) denying Torres Gonzalez’s application for asylum,

17   withholding   of   removal,   and       relief   under   the   Convention

18   Against Torture (“CAT”).      In re Cirila Torres Gonzalez, No.

19   A089 010 002 (B.I.A. June 15, 2017), aff’g No. A089 010 002

20   (Immig. Ct. Buffalo June 13, 2015).              We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case, to which we refer only as necessary to explain

23   our decision.

24       Under the circumstances of this case, we review the IJ’s

25   decision as modified by the BIA.           See Xue Hong Yang v. U.S.

26   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen


                                         2
1    v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The applicable

2    standards of review are well established.            See 8 U.S.C. §

3    1252(b)(4); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

4    2009).

5    I.     Asylum

6           We dismiss the petition as it relates to asylum because,

7    for two separate reasons, we lack jurisdiction. First, Torres

8    Gonzalez did not challenge the denial of asylum before the

9    BIA. See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006)

10   (requiring petitioner to raise before the BIA each category

11   of relief in their petition); see also 8 U.S.C. § 1252(d)(1)

12   (“A court may review a final order of removal only if . . .

13   the alien has exhausted all administrative remedies available

14   to the alien as of right . . . .”).         Second, Torres Gonzalez

15   does    not     raise   any   reviewable   constitutional   claim    or

16   question of law as to the agency’s determination that she

17   failed timely to file her asylum request.              See 8 U.S.C.

18   §§ 1158(a)(2)(B), (D), (a)(3) (precluding judicial review of

19   agency’s      finding    that   application    was   untimely);     id.

20   § 1252(a)(2)(D) (preserving judicial review of constitutional

21   claims and questions of law).




                                         3
1        II. Withholding of Removal1

2           We deny the petition as it relates to withholding of

3    removal because we identify no error in the BIA’s conclusion

4    that Torres Gonzalez was not a member of the particular social

5    group that she proposed.              See 8 U.S.C. § 1252(b)(4)(B)

6    (“[A]dministrative findings of fact are conclusive unless any

7    reasonable adjudicator would be compelled to conclude to the

8    contrary . . . .”). To establish eligibility for withholding

9    of     removal   based   on   membership   in   a   social   group,   the

10   applicant must establish both that the group is a “particular

11   social group” for asylum eligibility purposes, Ucelo-Gomez v.

12   Mukasey, 509 F.3d 70, 72-73 (2d Cir. 2007)(per curiam), and

13   that she has suffered past persecution or has demonstrated a

14   likelihood of future persecution on account of her membership

15   in that group, see Castro v. Holder, 597 F.3d 93, 100 (2d

16   Cir. 2010).       Although the BIA had at the time ruled that

17   “married women in Guatemala who are unable to leave their

18   relationship”      constituted    a   cognizable    particular   social

19   group that “form[s] the basis of a claim for . . . withholding


     1In her brief on appeal, Torres Gonzalez has not separately
     addressed the agency’s denial of CAT relief. We therefore
     treat any related challenge as abandoned. See Pierre v.
     Gonzales, 502 F.3d 109, 113 n.2 (2d Cir. 2007)(internal
     quotations omitted).

                                           4
1    of removal,” Matter of A-R-C-G-, et al., 26 I. & N. Dec. 388,

2    388-90   (B.I.A.    2014)(internal       quotation       marks    omitted),

3    overruled by Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018), the

4    BIA reasonably determined here that, assuming such a group

5    could be recognized in Mexico, Torres Gonzalez was not a

6    member of that social group. As the BIA reasoned, the record

7    did not establish that Torres Gonzalez was unable to leave

8    her former partner, given that he had not contacted her since

9    2005, when she obtained an order of protection. Nor has he

10   made any threats against her since he returned to Mexico in

11   2008, and he has not threatened or harmed members of Torres

12   Gonzalez’s family who remain in Mexico.                  Although Torres

13   Gonzalez   also    argues   that   the    IJ    erred     in     finding    no

14   cognizable   social   group,   the     BIA     assumed    the     group    was

15   cognizable and denied relief based only on a conclusion that

16   Torres Gonzalez had failed to show that she was part of the

17   group. See Xue Hong Yang, 426 F.3d at 522 (providing that in

18   circumstances where the BIA has modified the IJ decision, we

19   review the IJ’s decision as modified by the BIA).

20       For the foregoing reasons, Torres-Gonzalez’s petition

21   for review is DISMISSED IN PART AND DENIED IN REMAINING PART.

22


                                        5
1   Torres-Gonzalez’s motion for a stay of removal is DISMISSED

2   as MOOT.

3                         FOR THE COURT:
4                         Catherine O’Hagan Wolfe
5                         Clerk of Court




                                 6